Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 4, 2018

                                        No. 04-18-00324-CV

                              Madhavan A. PISHARODI, M.D., P.A.,
                                           Appellant

                                                   v.

                                  UNITED BIOLOGICS, L.L.C,
                                          Appellee

                   From the 438th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI06067
                          Honorable Rosie Alvarado, Judge Presiding


                                            ORDER
        The reporter’s record was due August 10, 2018. On August 23, 2018, court reporter, Sachiko
Nagao, filed a notification of late record, stating the portion of the reporter’s record for which she is
responsible has not been filed because appellant has not paid or made arrangements to pay her fee
to prepare the record and appellant is not entitled to the record without paying the fee. See TEX.
R. APP. P. 34.5(b), 35.3(a). We therefore ordered appellant to provide written proof to this court
on or before September 24, 2018 that either (1) Ms. Nagao’s fee has been paid or arrangements
satisfactory to her have been made to pay her fee; or (2) appellant is entitled to the portion of the
reporter’s record for which Ms. Nagao is responsible without prepayment of her fee. See TEX. R.
APP. P. 20.1, 35.3(a).

        On September 24, 2018, appellant filed a response, stating he has been unable to mail a
check to Ms. Nagao because each time he has called her for the address, she has not answered or
returned his phone calls. On September 25, 2018, appellant filed a supplemental response,
indicating he received Ms. Nagao’s address and mailed a check in the requested amount to her.
Attached to his supplemental response was a copy of the letter and check made out to Ms. Nagao
for the requested amount.

        Accordingly, we ORDER court reporter Sachiko Nagao to file her portion of the
reporter’s record in this court on or before November 5, 2018. Appellant’s brief is due thirty
days after the reporter’s record is filed.

                                                        _________________________________
                                                        Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court